FIRST AMENDMENT



This is the First Amendment to the Employment Agreement (the "Agreement")
entered into by and between NYMEX HOLDINGS, INC. and NEW YORK MERCANTILE
EXCHANGE, INC, which have their principal place of business at One North End
Avenue, New York, New York 10282 (collectively, the "Company"), and SAMUEL GAER
(the "Executive").

Any capitalized terms used but not defined in this First Amendment shall have
the meaning set forth in the Agreement.

This First Amendment is effective this 31st day of March, 2006. Except as set
forth herein, all provisions of the Agreement shall remain unchanged and in full
force and effect.

Paragraph 1 of the Agreement is hereby amended as follows:

Term.
The Company hereby employs the Executive, and the Executive hereby accepts such
employment, for a term commencing as of March 31, 2006 and ending on March

30, 2009
,
unless sooner terminated in accordance with the provisions of Section 4 or
Section 5 (the "Initial Term"); with such employment to continue thereafter for
successive one-year periods (each an "Extension Term") in accordance with the
terms of this Agreement (subject to termination as aforesaid) unless either
party notifies the other party of non-renewal in writing prior to 30 days before
the expiration of the Initial Term or an Extension Term, as applicable (the
period during which the Executive is employed hereunder, including the Initial
Term and

each Extension Term, being hereinafter referred to as the "Term").

Paragraph 2 of the Agreement is hereby amended as follows:

Duties. During the Term, the Executive shall be employed by the Company as Chief
Information Officer of the Company, and, as such, the Executive shall faithfully
perform for the Company the duties of said office and shall perform such other
duties of an executive, managerial or administrative nature, consistent with his
office, as shall be specified and designated from time to time by the Board of
Directors of the Company (the "Board"). The title of Chief Information Officer
is and shall be the most senior information technology position in the Company
during the Term. In the capacity of Chief Information Officer, the Executive
shall report directly to the president and/or the Chief Executive Officer of the
Company. The Executive shall devote substantially all of his business time and
effort to the performance of his duties hereunder.

Paragraph 3.1 of the Agreement is hereby amended as follows:

Salary.
The Company shall pay the Executive during the Initial Term a salary at the rate
of a minimum of $500,000 per year (the rate shall be considered the "Annual
Salary"). The Annual Salary shall be payable in accordance with the customary
payroll practices of the Company applicable to its senior executives.

 



Paragraph 3.2 of the Agreement is hereby amended in its entirety as follows:

3.2 Bonus. In addition to the Annual Salary, for each calendar year ending
during the Term, the Executive shall have the opportunity to receive an annual
bonus (the "Annual Bonus") in an amount to be determined by the Board, but in no
event less than $250,000 per year. The Executive's minimum bonus entitlement for
the year ending December 31, 2006 shall be $250,000 and shall not be prorated.
The Executive's minimum bonus entitlement for the 1/1/09 to 3/30/09 period shall
be $62,500. The Annual Bonus shall be deemed first earned and accrued on,
December 31 of each year during the Term and shall be paid prior to the
Company's filing of its annual 10-K or, if the Company is not required to file a
10-K, the Bonus shall be payable on December 31 of each year.

 

Paragraph 3.4(b) of the Agreement is hereby amended as follows:

3.4 Grant of Option.

(b) If and when the Company completes an initial public offering or private
placement of its equity securities, effective not later than the closing of the
initial public offering or private placement, the Executive shall be granted an
option (the "Option"), subject to such terms and conditions (including without
limitation provisions relating to method of exercise and payment, vesting,
withholding, limited periods after termination of employment within which the
Option may be exercised, nontransferability and rights of repurchase and first
refusal) as may be determined by the Board of Directors (or comparable governing
body) of the entity granting the Option, which amounts shall not be materially
different from the provisions of options granted to the Company's Chief
Operating Officer and Chief Administrative Officer.

Paragraph 5.2(a) of the Agreement is hereby amended as follows:

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) The Company may terminate the Executive's employment at any time for any
reason or no reason. If the Company terminates the Executive's employment
(including by giving notice of non-renewal of the Term pursuant to Section 1)
other than for Cause, or if the Executive terminates his employment for Good
Reason in accordance with Section 5.1(c), and in either such case the
termination is not covered by Section 4, (i) the Executive shall receive Annual
Salary and other benefits earned and accrued under this Agreement prior to the
termination of employment (and reimbursement under this Agreement for expenses
incurred prior to the termination of employment); (ii) the Executive shall
receive (A) a total cash payment equal to 150% of the sum of (x) the Executive's
Annual Salary and (y) the Executive's minimum Annual Bonus and of this total
cash payment, 75% of such payment shall be paid during the one-year period
following termination of employment ( hereinafter referred to as the "first
year's payment") as follows: one-third of the first year's payment will be
payable within five business days after the date of termination; the remaining
portion of the first year's payment will be payable in equal bi-weekly
installments; and the remaining 25% of the total cash payment will be payable
within five business days following the end of the Restricted Period; and (B)
for a period equal to the shortest of (i) twelve months after termination of
employment, (ii) until the Executive commences full-time employment and then or
subsequently receives health insurance benefits or (iii) until 90 days after the
Executive commences full-time employment, such continuing coverage under the
group health plans as the Executive would have received under this Agreement
(and at such costs to the Executive) as would have applied in the absence of
such termination; (iii) all outstanding unvested options held by the Executive
shall vest and become immediately exercisable, and the Executive shall become
fully vested in any pension or other deferred compensation other than pension or
deferred compensation under a plan intended to be qualified under Section 401(a)
or 403(a) of the Internal Revenue Code of 1986, as amended; and (iv) the
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.

Paragraph 6.1 (a) is hereby amended as follows:

6. Covenants of the Executive.

6.1 (a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration of the Executive's exposure to the proprietary
information of the Company, the Executive covenants and agrees that, during the
applicable Restricted Period (as hereinafter defined), he shall not in the
continental United States, directly or indirectly, (i) engage in any material
element of the Business, (ii) render any services to any person, corporation,
partnership or other entity (other than the Company or its affiliates) engaged
in any material element of the Business, or (iii) become interested in any such
person, corporation, partnership or other entity (other than the Company or its
affiliates) as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or capacity. Notwithstanding the foregoing, this
provision shall not preclude Executive during the applicable Restricted Period
from being employed as a trader (except to the extent that the entity on whose
behalf Executive traded would be engaged in the Business). As used in this
Agreement, the "Restricted Period" means the period beginning on the date of
this Agreement and ending 18 months after the date of termination.

A new Paragraph 6.1(e) is hereby added to the Agreement as follows:

(e) All Discoveries and Works made or conceived by Executive during his
employment by Company, solely, jointly or with others, that directly relate to
the Company's Business (as defined in Section 6.1) shall be owned by Company.
The term "Discoveries and Works" includes by way of example but without
limitation, trade secrets and Confidential Company Information, trade and
service mark registrations and applications, patents and patent applications,
trade names, copyrights and copyright registrations and applications. The
Executive shall (a) promptly notify, make full disclosure to, and execute and
deliver any documents requested by Company, as the case may be, to evidence or
better assure title to Discoveries and Works in Company, as so requested, (b)
renounce any and all claims, including but not limited to claims of ownership
and royalty, with respect to all Discoveries and Works and all other property
owned or licensed by Company, (c) assist Company in obtaining or maintaining for
itself at its own expense United States and foreign patents, trade mark and
service mark registrations, copyrights, trade secret protection or other
protection of any and all Discoveries and Works, including, but not limited to,
executing all papers deemed necessary by Company for filing such applications,
prosecuting them and assigning to Employer all his rights to said Discoveries
and Works, and (d) promptly execute, whether during his employment with Company
or thereafter, all applications or other endorsements necessary or appropriate
to protect the title of Company thereto, including but not limited to
assignments of such rights. Any Discoveries and Works which, within six (6)
months after the expiration or termination of the Executive's employment with
Company, are made, disclosed, reduced to tangible or written form or
description, or are reduced to practice by the Executive and which pertain
directly to the business carried on or products or services being sold or
delivered by Company at the time of such termination shall, as between the
Executive and Company, be presumed to have been made during the Executive's
employment by Company. The Executive acknowledges that all Discoveries and Works
shall be deemed "works made for hire" under the Copyright Act of 1976, as
amended 17 U.S.C. Sect. 101. Notwithstanding the foregoing, Executive agrees
that, to the extent, if any, that Executive may be deemed an "author" and/or to
have any ownership interest in and to the Discoveries and Works, Executive
hereby grants and assigns to the Company, exclusively, perpetually and
throughout the universe, all exclusive rights, title and interest in and to the
Discoveries and Works or any portions thereof, including, but not limited to,
all the exclusive rights of a copyright owner as specified in 17 U.S.C. Section
106. Company agrees that if it does not desire a Discovery or Work made by the
Executive it will give the Executive, at his request, a statement to such effect
signed by one of Company's officers. The decision as to whether to file any
patent, copyright, trademark or other similar applications or registrations
relating to the Discoveries and Works shall be within the Company's sole
discretion. The Executive will not file any patent, copyright, trademark or
similar application or registration relating to the Discoveries and Works
without first obtaining an express written release from an officer of the
Company.

 

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

NYMEX HOLDINGS, INC.

By: /s/ James Newsome

James Newsome, President

NEW YORK MERCANTILE EXCHANGE, INC.

By: /s/ James Newsome

James Newsome, President

 

EXECUTIVE

By: /s/ Samuel Gaer

Samuel Gaer





 

 